Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feroz, U.S. pat. Appl. Pub. No. 7,551,623, in view of Karlsson, U.S. pat. Appl Pub. No. 2017/0164379 and Talbert, U.S. pat. Appl Pub. No. 2020/0068440.
	Per claim 1, Feroz discloses a computer implemented method for Quality of Experience (QoE) management on a network comprising: 
a) determining a set of service categories for a network operator’s traffic, wherein at least one of the service categories is data or video streaming (RTSP) (see col 10, ln 39 – col 11, ln 8); 
b) mapping a plurality of traffic flows to each of the service categories (see col 11, ln 9-23; 
c) determining a target and minimum bandwidth intent for each of the service categories for the network operator, i.e., setting minimum/maximum bandwidths and latency threshold (see col 14, ln 11-29); 
d) measuring a network performance score for each of the service category, i.e., computing average response time for each traffic class (see col 17, ln 66 – col 18, ln 3); 
e) determining whether each of the service categories are reaching an associated minimum bandwidth intent; 
i) if the minimum bandwidth intent is not being reached for at least one service category, reducing the minimum intent for at least one of the service categories, i.e., when the observed latency exceeds a threshold (see col 20, ln 55-67); 
ii) allocating a bandwidth per service category based on the reduced minimum intent (see col 21, ln 1-27); 
iii) sending the traffic flow to the allocated bandwidth (see col 21, ln 57-67); 
iv) otherwise allowing the traffic flow to continue with a current bandwidth allocation (see col 20, ln 55-67).
Feroz does not teach measuring bandwidth usage, reducing the minimum intent for video streaming service and shaping traffic flow to allocated bandwidth. Karlsson however discloses a method for shaping traffic flow to allocated bandwidth comprising measuring bandwidth usage, i.e., analysis of packet size and pattern, reducing minimum intent for heavy-bandwidth application such as video streaming in response to determination of a low network capacity, allocating bandwidth per service category based on the reduced minimum intent and shaping traffic flow to each service category (see Karlsson, par 0055-0063).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feroz with Karlsson teachings because it would have enabled performing more efficient bandwidth allocation to different service categories in response to increased bandwidth demand by throttling bandwidth heavy application like video streaming and promoting less bandwidth demanding application (see Karlsson, par 0057).
	Neither Feroz nor Karlsson explicitly teach that the network performance score is based on QoE of a set of users. However, such use a score based on multiple QoE factors (defined in user SLA profiles) to determine network performance and allocate bandwidth is known in the art as disclosed by Talbert, wherein the multiple QoE factors comprises latency, packet loss, signal strength, etc., (see Talbert, par 0020, 0022, 0041, 0045).
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Feroz with Talbert teachings because while Feroz may have disclosed using only latency as QoE measurement, use of other QoE parameters such as packet loss, signal strength, etc., in addition to latency would have enabled determining more accurate measurements of QoE for the users.
	Per claim 2, Karlsson teaches classifying video streaming as first service category (high-demanding bandwidth) and all other traffic as a second service category (less-demanding bandwidth) (see par 0057).
	Per claim 3, Feroz teaches classifying service categories for different types of data traffic and protocols including browsing, streaming, messaging, etc., (see col 10, ln 1-7, 39-67). It would have been obvious to one of ordinary skill in the art to classify traffic into any applicable service groups or categories.
Per claim 4, Karlsson teaches adjusting bandwidth for other traffic after reducing bandwidth intent for video streaming traffic (see Karlsson, par 0057, 0063).
Per claim 6, Feroz teaches that the minimum bandwidth setting is not lowered below a threshold, e.g., zero (see col 21, ln 10-12).
Per claims 7-8, Feroz teaches determining an average score for a set of users having traffic flows associated with the service category over a predetermined period of time (see col 17, ln 66 – col 18, ln 3).
Per claim 9, Karlsson teaches dynamically monitoring demand and network performance and periodically adjusting bandwidth allocation based on the monitored data (see par 0026-0028).
	Claims 10-13 and 15-18 are similar in scope as that of claims 1-4 and 6-9.


Response to Amendment
3.	Applicant’s arguments filed October 31, 2022 with respect to claims 1-4, 6-13 and 15-18 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/8/22